Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 04, 2016

The Court of Appeals hereby passes the following order:

A16A1426. GREGORY W. CUPPETT v. STATE.

      In 2014, Gregory W. Cuppett pled guilty to aggravated stalking, DUI, driving
the wrong direction on a one-way street, and open container and was sentenced to ten
years to serve 120 days with the balance probated. In 2015, Cuppett’s probation was
revoked for the violation of a special condition of his probation and the commission
of a misdemeanor offense. In December of 2015, Cuppett filed several pro se
motions related to the probation revocation. The trial court denied the motions, and
Cuppett filed his notice of appeal. However, we lack jurisdiction.
      Because the underlying subject matter of Cuppett’s appeal is the revocation of
his probation, he was required to file an application for discretionary appeal in order
to obtain review of the order he challenges in this Court. See OCGA § 5-6-35 (a) (5);
Jones v. State, 322 Ga. App. 269 n. 2 (745 SE2d 1) (2013); Zamora v. State, 226 Ga.
App. 105 (485 SE2d 214) (1997). His failure to do so deprives us of jurisdiction over
this appeal. Additionally, any appeal from Cuppett’s underlying 2014 conviction is
untimely. To be timely, a notice of appeal must be filed within 30 days after entry of
the appealable order. See OCGA § 5-6-38 (a). The proper and timely filing of a
notice of appeal is an absolute requirement to confer jurisdiction on this Court. See
Couch v. United Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997).
Accordingly, this appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     08/04/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.